DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4, it is believed “configured to operated” should read –configured to be operated--. 
Claim 1 recites the limitation "the scanner" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges et al. (U.S. PGPub No. 2017/0211927 A1).
 As to claim 1, Bridges discloses and shows in figure 33 and 34, a method of measuring an object (702) using a coordinate measuring machine (“CMM”) having a CMM probe (102/118 AACMM) and a CMM accuracy, the object having a plurality of portions, the method comprising ([0041], ll. 1-3; [0046], ll. 19-28; [0106], ll. 1-3; [0124], ll. 1-6): 
providing a jogbox (704; i.e. grip part of housing that also holds projector/camera 704/714) configured to be handheld in that the jogbox is configured to operated while being held entirely by a person’s hands (via handle explicitly shown), as opposed to being supported by the coordinate measuring machine, the jogbox having a set of manually operable controls (buttons clearly shown in figures 33 and 34, as well as screen 708) as well as a 3D scanner (disclosed and shown but not explicitly labelled with a number) having a scanner accuracy (inherently all scanners have an accuracy), the scanner being distinct from the CMM probe (explicitly different physical structures 100 vs jogbox 704), the jogbox and scanner being movable relative to the CMM and relative to the object when the object is positioned on the CMM (as disclosed 100 and 704 can be used completely independently ([0106]); 
positioning the object on the CMM (i.e. via contact of the CMM probe tip to the object ([0047], ll. 3-11; [0048], ll. 10-15); 
using the 3D scanner, scanning the object to produce scan data of the object (X, Y and Z coordinate data) ([0081], ll. 1-16).
measuring a first portion of the object using the scan data ([0081], ll. 1-16) and 
measuring a second portion of the object using the CMM probe, the second portion being different (in that it doesn’t map the entire surface in only being a probe tip) from the first portion ([0047], ll. 3-11; [0048], ll. 10-15 
the CMM accuracy being more accurate than the scanner accuracy ([0006], [0111]; where the probe tip is implied as higher accuracy vs the “relatively high accuracy of the methods disclosed below in the instant disclosure.  The examiner further notes for compact prosecution that Bridges discloses a plurality of detection modes that can be used with the AACMM, implicitly many of them have varying accuracies, some lower than the other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al. in view of Kaufman et al. (U.S. PGPub No. 2015/0085108 A1).
As to claim 5, Bridges discloses a method wherein measuring the first portion comprises locating the first portion of the object as represented by the scan data ([0081], ll. 1-16; where inherently the AACMM has to be brought to a location of the first portion of the object or the system would scan the room or something else undesired in place of the object under test, further that is the point of having the system on an articulated arm).
Bridges does not explicitly disclose and virtually measuring that located first portion.
	However, Kaufman does disclose in ([0105], ll. 1-6; [0106]) the use of comparing measured 3d coordinates to known coordinates for the object under test to quickly and conveniently provide a difference measurement to the CMM user.  The examiner notes that this rejection was provided for compact prosecution as it the method disclosed in the instant application but in no way required by the broadest reasonable interpretation of the above limitation (as noted in the rejection of Hinduja).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bridges with virtually measuring that located first portion in order to provide the advantage of expected results and increased efficiency in comparing a known to a measured value one can quickly and easily provide an output to a user on the quality/defect level of the object under test.
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
The examiner notes that applicant’s arguments are essentially moot in view of the new rejection citations.  Although figure 33 was previously cited, a majority of the item numbers were from figures 1a and 34.  The citations have been changed in view of applicant’s amendments to instant claim 1 to correspond to figure 33 which has been found to more clearly disclose using a completely separate jogbox 704.  Paragraph ([0106]) discloses that the jogbox 704 is designed to be used completely physically separate from CMM 100 and not attached to the articulating arm 104 of figure 1a.  As such the rejection has been maintained as applicant is responsible for the reference as a whole. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886